DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Arguments
Applicant's arguments filed 10/18/2021 have been fully considered but they are not persuasive. Applicant argues that Clark does not disclose that the machine control processor controls the distribution of the product through control of the power distribution module and a control logic subsystem. However Clark clearly discloses that the PLC controls the power distribution based on the control logic of the software and transmits power to the relays, valves and pumps to distribute the selected product (abstract). For at least the foregoing reasons claims 1-7 stand rejected.
Applicant’s arguments, see remarks, filed 10/18/2021, with respect to the double patenting rejection have been fully considered and are persuasive.  The double patenting rejection of claims 1-8 has been withdrawn. 

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-6 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Clark US 2006/0118581 in view of Smith et al. US 4,652,769.

(Re claim 1) “a user interface for prompting a selection and selecting the product” (44 figure 5, para 0022). “a machine control processor in communication with the user interface” (92 figure 14). “a power distribution module connected to the machine control processor” (92 figure 14). “a power supply unit for supplying power to the system through the power distribution module” (90,92 figure 14). “the machine control processor controls the distribution of the product through control of the power distribution module and a control logic subsystem” (abstract). A plc includes both a processor, a power distribution module and a power supply.
Clark does not disclose that the power distribution module uses separate power supply unit, power distribution control and AC power switch.
	Smith teaches a power distribution module using separate power supply unit, power distribution control and AC power switch (abstract, col 1-2 lines 65-9, col 7 lines 41-46).
	It would have been obvious to one skilled in the art to modify the dispenser of Clark to use a power distribution module using separate power supply unit, power distribution control and AC power switch because it allows for replacement of individual modular components allowing for easy repair, upgrades or reconfiguring of the power supply.
	(Re claim 2) “a microprocessor” (92 figure 14). “a communication interface” (para 0055).
	(Re claim 3) “the machine control processor controls the distribution of the product through control of the power distribution module and a control logic subsystem” (92, 264, 268, 270, 272, 274 figure 14, figures 15-17).
(Re claim 4) “power distribution module supplys power to the machine control processor through the power supply unit” (90, 262, 62 figure 14).

	(Re claim 6) “wherein the communication between the machine control processor and the user interface is a wired communication” (para 0045).

Claims 7 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Clark/Smith in view of Johnson 8,646,656. 
Clark/Smith discloses the system as rejected above.
Clark/Smith does not disclose the machine control processor, power distribution module and user interface module communicate using an Ethernet connection 
Johnson teaches using ethernet connections to transmit data and power between interfaces, controllers and power distribution (abstract, figure 1).
	It would have been obvious to one skilled in the art to modify the dispenser of Beavis to use ethernet to connect the machine control processor, power distribution module and user interface module because it can be used to carry both power and data.

Allowable Subject Matter
Claim 8 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Fox can be reached on 571-272-6923. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

TIMOTHY R. WAGGONER
Primary Examiner
Art Unit 3655



/TIMOTHY R WAGGONER/Primary Examiner, Art Unit 3655